WIDENER, Circuit Judge,
dissenting.
I respectfully dissent.
The difficulty with the majority decision is that it does not recognize the difference between a transfer for want of personal jurisdiction under 28 U.S.C. § 1631, because a plaintiff does not have minimum contacts with the jurisdiction under International Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945), and a transfer under 28 U.S.C. §§ 1404, 1406 for want of or change of venue. In the words of the majority opinion, referring to “ordinary transfer cases,” the decision states it “can see no reason to strike a different balance in this case.” Maj. at p. 260.
The difference is at once apparent. A want of jurisdiction is a want of power to adjudicate, whether the same be subject matter jurisdiction under Title 28 of the U.S.Code, or lack of due process under the Constitution. Want of subject matter jurisdiction under the statutes is a given lack of power, and there is no argument here in that context. A lack of jurisdiction for want of minimum contacts under Intema-*263tional Shoe Co. is also based on a lack of power of the courts to adjudicate. That lack of power is just as real under the Constitution as a lack of power because of lack of subject matter jurisdiction under the statutes in Title 28. The Court, in International Shoe, stated the argument of the State to be that “[i]t thus denies the power of the state to lay the tax or to subject appellant to a suit for its collection. [Paragraphing omitted.] Historically the jurisdiction of courts to render judgment in personam is grounded on their de facto power over the defendant’s person.” 326 U.S. at 316, 66 S.Ct. 154. That principle is stated the same way in this circuit: “[u]n-der current Supreme Court jurisprudence, despite advances in technology, State judicial power over persons appears to be limited to persons within the State’s boundaries and to those persons outside of the State who have minimum contacts with the State such that the State’s exercise of judicial power over the person would not offend traditional notions of fair play and substantial justice.” ALS Scan, Inc. v. Digital Service Consultants, Inc., 293 F.3d 707, 712 (4th Cir.2002). And the same principle is stated much the same way in ESAB Group, Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir.1997): “[t]he jurisdiction of minimum contacts has developed as a surrogate for presence in the state because ‘[a] state’s sovereignty remains territorial, and its judicial power extends over only those persons, property, and activities within its borders.’ ”
So the poiver of a court to adjudicate is based both on subject matter jurisdiction and jurisdiction of the parties. No reason exists to have subject matter jurisdiction subject to plenary review and to have the jurisdiction of the parties because of a question of minimum contacts subject only to the lesser standard of abuse of discretion usually present in transfers and re-transfers under §§ 1404 and 1406. See Moses v. Business Card Express, Inc., 929 F.2d 1131, 1140 (6th Cir.1991); Lewelling v. Farmers Insurance of Columbus, Inc., 879 F.2d 212, 218 (6th Cir.1989). In my opinion, a court either has the power to act or it does not have that power, and I suggest a district court’s decisions on the existence of that power should be as subject to review in one instance as in the other.
Interlocutory review under 28 U.S.C. § 1631 was examined by us in the case of Gower v. Lehman, 799 F.2d 925 (4th Cir.1986). That case reasoned that “[t]he district court’s determination that it lacks jurisdiction cannot be effectively reviewed on appeal to the Federal Circuit from a final judgment in the Claims Court.” 799 F.2d at 927 (italics added). And the case further reasoned that: “[t]he propriety of some form of interlocutory review seems quite clear if the issue goes to the power of the district court to make the order it did and only a question of law is presented.” 799 F.2d at 927 (quoting 15 Wright, Miller & Cooper, Federal Practice and Procedure § 3855 at 475 (2d ed.1986)).
The majority opinion devotes much of its content to its justification of the denigration of the very right of review, making any examination of lack of power of the district court under examination here reviewable under an abuse of discretion standard present in ordinary transfer cases rather than the plenary review which should be accorded when the very power of a court to act is under examination. The Second Circuit, in the case of Song-Byrd, Inc. v. Estate of Grossman, in a similar transfer case from Louisiana to New York, recognized that “[a] transfer order entered because of lack of personal jurisdiction over the defendant should therefore receive plenary review.” 206 F.3d 172, 179 (2d Cir.2000). But that court then qualified its own decision by *264providing that the party opposing the transfer must first demonstrate at least a high likelihood of a different result in the two States involved, depending on the transfer.
I suggest that the standard is effective review and that effective review means plenary review when the question is the power of a district court to act. Because the majority opinion would deny that effective review to Maryland Carefirst, I am of opinion that we should presently review the decision of the district court as to whether or not Carefirst of Kentucky had sufficient contacts within the jurisdiction of the district court to subject it to the power of that court to decide the case. I express no opinion on whether or not such minimum contacts exist.
To hold otherwise, as we do here, is the effective insulation, as a matter of law, from plenary judicial review, of the decision of the district court that there were not minimum contacts under International Shoe and transferred on that account. For example, when the district court decided there were not minimum contacts, it might have either transferred the case under § 1631, or it might have dismissed the case under § 1631. If the district court had dismissed the case, its action was immediately subject to plenary review in this court. Since the district court transferred the case, its action on the same facts in the same case is subject to review in the Sixth Circuit on a motion for retransfer only for abuse of discretion. Effective plenary review is precluded. I do not think Congress had that in mind when it enacted § 1631.